DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed September 19, 2022. Claims 1, 5, 9-11, 15, and 19-20 have been amended. Claims 4, 8, 14, and 18 are cancelled. Claims 1-3, 5-7, 9-13, 15-17, and 19-20 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
The previously pending claim objections are withdrawn.
	Regarding the rejection under 35 U.S.C. § 101, Applicant argues that “by configuring when the machine learning algorithm is applied, a more accurate output may be provided with respect to with retrieved data.” (Page 9 of Applicant’s response) The Examiner points out that the claims only generally apply machine learning to the abstract ideas and present the machine learning as a general link to technology; therefore, the claimed machine learning details are insufficient to integrate the abstract ideas into a practical application.
	Regarding the rejection under 35 U.S.C. § 103, Applicant makes a general assertion that the Rephlo reference fails to teach each and every limitation of amended claims 1 and 11 (pages 11-12 of Applicant’s response). The Haskins reference has been relied upon to address many of these claim features, including ones previously recited in (now-cancelled) claims 4, 8, 14, and 18. Applicant has not addressed the teachings and suggestions imparted by the Haskins reference. The rejections have been revised to reflect the claim amendments.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-20 are dependent on cancelled claim 18, which is improper. For examination purposes, it will be assumed that claims 19-20 are dependent from claim 11. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9-13, 15-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “methods and systems for forecasting payment card usage, and more particularly, to methods and systems for using historical behavior of payment card users to forecast future cardholder behavior” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-3, 5-7, 9-10), Apparatus (claims 11-13, 15-17, 19-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite: 
[Claim 1]	A method for forecasting future activity with respect to a financial account, the method comprising:
	retrieving historical data that relates to a first account, the first account includes a market-tradeable securities account that corresponds to a portfolio of securities; 
	determining at least one projected attribute of the first account based on the retrieved historical data, the at least one projected attribute includes at least one of an expected gain over a predetermined period, an expected loss over the predetermined period, or an expected cash reserve amount over the predetermined period.
[Claim 5]	wherein the first account further includes a payment card account, and the at least one projected attribute further includes at least one from among an expected monthly account balance for at least one future month, an expected monthly payment amount for at least one future month, and an expected monthly interest accrual for at least one future month.
[Claim 6]	wherein the at least one projected attribute is determined for each month within a next 60 months.
[Claim 7]	wherein the at least one projected attribute is determined for each month within a next 90 months.
[Claim 9]	wherein the predetermined period is 12 months.
[Claim 10]	wherein the predetermined period is 24 months; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to forecasting payment card usage and behavior of card users, which are examples of marketing and sales activities and management personal behavior (i.e., organizing human activity). Claims 11, 15-17, and 19-20 present similar limitations.
2A – Prong 2: Integrated into a Practical Application?
No – The claims includes at least one processor and a memory. The apparatus claims additionally include a communication interface. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 35-45; ¶ 35 specifically states that the processor may be a general-purpose processor). 
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, data is retrieved in claims 1 and 11.
Claim 2 recites wherein the method is implementable on a plurality of platforms that includes an Apache Spark-based platform, a local area network platform, and a cloud-based platform. These are merely general links to possible fields of use and/or technologies. Similar limitations are presented in claim 12.
Claim 3 recites wherein the method is implemented by using the at least one processor to execute a set of computer-readable instructions that are compatible with each of the plurality of platforms. This is a general application of the additional elements to implement the invention. The recitation of the various platforms merely presents general links to possible fields of use and/or technologies. Similar limitations are presented in claim 13.
Use of a trainable machine-learning algorithm (recited throughout the claims) is also presented at a high level of generality and is a general link to technology.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-11, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo et al. (US 2015/0206252) in view of Haskins (US 2010/0280971).
[Claim 1]	Rephlo discloses a method for forecasting future activity with respect to a financial account, the method being implemented by at least one processor (¶ 32), the method comprising:
	retrieving, by the at least one processor from a memory, historical data that relates to a first account (¶¶ 12, 31, 34-37); 
in response to the retrieving, applying the retrieved historical data to a machine-learning algorithm that is trainable by using the historical data that relates to the first account (¶¶ 16-17, 25, 52, 57); and
	determining, by the at least one processor, at least one projected attribute of the
first account based on the retrieved historical data (¶¶ 13-14, 17, 24).
Rephlo does not explicitly disclose:
wherein the first account includes a market-tradable securities account that corresponds to a portfolio of securities;
determining, by the at least one processor, and using the machine-learning algorithm, at least one projected attribute of the first account based on the retrieved historical data, the at least one projected attribute includes at least one of an expected gain over a predetermined period, an expected loss over the predetermined period, or an expected cash reserve amount over the predetermined period. 
Rephlo does, however, predict activity for various accounts, including those with credits and debits, in order to predict if a user will have sufficient net income for the month (Rephlo: ¶¶ 22-24) and apply the retrieved historical data to a machine-learning algorithm that is trainable by using the historical data that relates to the first account (Rephlo: ¶¶ 16-17, 25, 52, 57). Haskins evaluates investments (such as mutual funds and a portfolio having a plurality of funds) in terms of projected monthly charges and income and determines if any additional contributions are needed (Haskins: abstract; ¶¶ 27-28, 91). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Rephlo wherein the first account includes a market-tradable securities account that corresponds to a portfolio of securities and to perform the step of determining, by the at least one processor, and using the machine-learning algorithm, at least one projected attribute of the first account based on the retrieved historical data, the at least one projected attribute includes at least one of an expected gain over a predetermined period, an expected loss over the predetermined period, or an expected cash reserve amount over the predetermined period in order to allow Rephlo to make a more comprehensive and accurate evaluation of a user’s actual cumulative income and expenses on a periodic (e.g., monthly) basis to provide alerts when income might fall short of expenses (as suggested in ¶ 24 of Rephlo).
[Claim 5]	Rephlo discloses wherein the first account further includes a payment card account, and the at least one projected attribute further includes at least one from among an expected monthly account balance for at least one future month, an expected monthly payment amount for at least one future month, and an expected monthly interest accrual for at least one future month (¶¶ 12, 17, 22, 24, 58).
[Claims 9-10]		Rephlo does not explicitly disclose:
[Claim 9]	wherein the predetermined period is 12 months;
[Claim 10]	wherein the predetermined period is 24 months.
	Haskins applies a prediction method for the first three years, which encompasses a first time interval of 12 months and of 24 months in its range. The specific time interval has not been shown by Applicant to have any particularly significance or criticality in terms of distinguishing the claimed invention from the prior art. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Rephlo-Haskins combination:
[Claim 9]	wherein the predetermined period is 12 months;
[Claim 10]	wherein the predetermined period is 24 months
in order to more make the combination more adaptable in meeting the needs of users of varying horizons in terms of cash flow. Using any of the claimed time intervals in lieu of any specific horizons disclosed in the prior art (such as “the first three years,” disclosed in Haskins) would have been easily substitutable as setting varying time intervals would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claims 11, 15, 19-20]	Claims 11, 15, and 19-20 recite limitations already addressed by the rejections of claims 1, 5, and 9-10 above; therefore, the same rejections apply. Furthermore, Rephlo discloses a computing apparatus comprising a processor, a memory, and a communication interface coupled to reach of the processor and the memory, wherein the processor is configured to performed the disclosed functionality (¶¶ 12, 31, 34-37).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo et al. (US 2015/0206252) in view of Haskins (US 2010/0280971), as applied to claims 1 and 11 above, in view of Pourfallah et al. (US 2018/0025334).
[Claims 2, 3]	Rephlo discloses that the method is implementable on a plurality of platforms, including a local area network platform (Rephlo: ¶¶ 29, 40); however, Rephlo does not explicitly disclose:
[Claim 2]	wherein the method is implementable on a plurality of platforms that includes an Apache Spark-based platform and a cloud-based platform;
[Claim 3]	wherein the method is implemented by using the at least one processor to execute a set of computer-readable instructions that are compatible with each of the plurality of platforms.
	Pourfallah discloses a system and method for managing payment processing and information that integrate an Apache Spark-based platform, a local area network platform, and a cloud-based platform (Pourfallah: ¶¶ 77, 447, 536, 570, 658, 671, 680, 689, 708). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Rephlo:
[Claim 2]	wherein the method is implementable on a plurality of platforms that includes an Apache Spark-based platform, a local area network platform, and a cloud-based platform;
[Claim 3]	wherein the method is implemented by using the at least one processor to execute a set of computer-readable instructions that are compatible with each of the plurality of platforms
in order to make Rephlo’s system more adaptable to communicate with various networking and data processing systems, thereby making Rephlo more marketable to a wider audience of users.
[Claims 12-13]	Claims 12-13 recite limitations already addressed by the rejections of claims 2-3 above; therefore, the same rejections apply.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo et al. (US 2015/0206252) in view of Haskins (US 2010/0280971), as applied to claims 1, 5, 11, and 15 above, in view of Pieraldi et al. (US 2010/0138311).
[Claims 6-7]	Rephlo does not explicitly disclose:
[Claim 6]	wherein the at least one projected attribute is determined for each month within a next 60 months;
[Claim 7]	wherein the at least one projected attribute is determined for each month within a next 90 months.
	Pieraldi allows for a period (e.g., monthly) and a projection interval (e.g., 60 months) to be selected for a cost forecast model (Pieraldi: ¶ 74). Pieraldi discloses a monthly projection over 60 months. While Pieraldi does not explicitly disclose a projection period of 90 months, Pieraldi allows for the selected projection interval to be selected and the specific time interval has not been shown by Applicant to have any particular significance in terms of distinguishing the claimed invention from the prior art. In terms of long horizon periods, 90 months would be within a reasonable distance from 60 months, especially since no criticality to setting the time period at 90 months compared to 60 months is mentioned in Applicant’s disclosure. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Rephlo combination:
[Claim 6]	wherein the at least one projected attribute is determined for each month within a next 60 months;
[Claim 7]	wherein the at least one projected attribute is determined for each month within a next 90 months
in order to more make Rephlo more adaptable in meeting the needs of users of varying horizons in terms of evaluating financial conditions (such as monthly costs) over time. Using any of the claimed time intervals in lieu of any specific horizons disclosed in the prior art (such as the example of 60 months disclosed in Pieraldi) would have been easily substitutable as setting varying time intervals would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claims 16-17]	Claims 16-17 recite limitations already addressed by the rejections of claims 6-7 above; therefore, the same rejections apply.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683